Fourth Court of Appeals
                               San Antonio, Texas
                                  November 21, 2016

                                 No. 04-15-00271-CV

              IN THE ESTATE OF JOHNNIE MAE KING, DECEASED,

                    From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2001-PC-1263
                         Honorable Kelly Cross, Judge Presiding


                                    ORDER
     Appellant Rowland J. Martin has filed a Motion to Vacate.     Appellant’s motion is
DENIED.



                                               _________________________________
                                               Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court